
	
		II
		111th CONGRESS
		2d Session
		S. 3826
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mr. DeMint (for himself,
			 Mr. Sessions, Mr. Grassley, Mr.
			 Coburn, Mr. Cornyn,
			 Mr. Ensign, Mr.
			 Vitter, Mr. Thune,
			 Mr. Risch, Mr.
			 Inhofe, Mr. Enzi,
			 Mr. Wicker, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To amend chapter 8 of title 5, United
		  States Code, to provide that major rules of the executive branch shall have no
		  force or effect unless a joint resolution of approval is enacted into
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 Regulations From the Executive in Need
			 of Scrutiny Act of 2010.
		2.FindingsCongress finds that—
			(1)section 1 of article I of the Constitution
			 grants all legislative powers to Congress;
			(2)section 8 of article I of the Constitution
			 provides that Congress has the power to make all laws which shall be
			 necessary and proper for carrying into execution the foregoing
			 powers;
			(3)Congress regularly delegates its
			 constitutional powers to the executive branch and its agencies for the purpose
			 of drafting rules;
			(4)many of the rules created by the executive
			 branch and its agencies are not drafted or do not come into effect until years
			 after the Act of Congress authorizing their creation;
			(5)such rules can have substantial compliance
			 or other financial costs on American families, businesses, and local
			 governments;
			(6)the drafters of Federal rules are not
			 accountable directly to the people of the United States through regular
			 elections;
			(7)during calendar year 2009, the Government
			 Accountability Office received a total of 3,836 final rules, including 80 major
			 rules;
			(8)the current executive rule review process
			 provided for in the provision of law commonly known as the Congressional Review
			 Act has only been exercised by Congress once since its enactment in 1996 to
			 reject a rule;
			(9)delegation of congressional powers to the
			 executive branch and its agencies augments the power of the executive branch
			 and fails to require that sitting members of Congress are accountable for
			 finalized rules; and
			(10)Congress must exercise greater
			 accountability for its delegation of constitutional authority and the impact
			 that such delegation has on the people, businesses, and State and local
			 governments of the United States.
			3.Congressional review of agency
			 rulemakingChapter 8 of title
			 5, United States Code, is amended to read as follows:
			
				8CONGRESSIONAL REVIEW OF AGENCY
				RULEMAKING
					
						Sec.
						801. Congressional review.
						802. Congressional approval procedure for major
				  rules.
						803. Congressional disapproval procedure for nonmajor
				  rules.
						804. Definitions.
						805. Judicial review.
						806. Exemption for monetary policy.
						807. Effective date of certain rules.
					
					801.Congressional review
						(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
									(i)a copy of the rule;
									(ii)a
				concise general statement relating to the rule, including whether it is a major
				rule; and
									(iii)the proposed effective date of the
				rule.
									(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
									(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
									(ii)the agency's actions relevant to sections
				603, 604, 605, 607, and 609;
									(iii)the agency's actions relevant to sections
				202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995; and
									(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
									(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
								(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction in each House of
				the Congress by the end of 15 calendar days after the submission or publication
				date as provided in section 802(b)(2). The report of the Comptroller General
				shall include an assessment of the agency's compliance with procedural steps
				required by paragraph (1)(B).
								(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General's report under subparagraph (A).
								(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				immediately or as provided for in the rule, whichever is later, if a joint
				resolution of approval described in section 802 becomes law.
							(4)A
				nonmajor major rule shall take effect as provided by section 803 after
				submission to Congress under paragraph (1).
							(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same or a substantially
				similar rule may not be considered under this chapter in the same Congress by
				either the House of Representatives or the Senate.
							(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
							(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 90 session days or
				legislative days, as applicable, beginning after the date such resolution is
				introduced, then the rule described in that resolution shall be deemed not to
				be approved and such rule shall not take effect.
							(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
							(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
								(A)necessary because of an imminent threat to
				health or safety or other emergency;
								(B)necessary for the enforcement of criminal
				laws;
								(C)necessary for national security; or
								(D)issued pursuant to any statute implementing
				an international trade agreement.
								(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
							(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule other than a
				major rule for which a report was submitted in accordance with subsection
				(a)(1)(A) during the period beginning on the date occurring—
								(A)in the case of the Senate, 60 session days,
				or
								(B)in the case of the House of
				Representatives, 60 legislative days,
								before the date the Congress
				adjourns a session of Congress through the date on which the same or succeeding
				Congress first convenes its next session, section 803 shall apply to such rule
				in the succeeding session of Congress.(2)(A)In applying 803 for purposes of such
				additional review, a rule described under paragraph (1) shall be treated as
				though—
									(i)such rule were published in the Federal
				Register (as a rule that shall take effect) on—
										(I)in the case of the Senate, the 15th session
				day, or
										(II)in the case of the House of
				Representatives, the 15th legislative day,
										after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
									(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
								(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
							802.Congressional approval procedure for major
				rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress (excluding days either House of Congress
				is adjourned for more than 3 days during a session of Congress), the matter
				after the resolving clause of which is as follows: That Congress
				approves the rule submitted by the _ _ relating to _ _. (The blank
				spaces being appropriately filled in).
						(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
							(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
							(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee shall be automatically discharged from further
				consideration of the resolution and it shall be placed on the appropriate
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th legislative day after the resolution is reported by the
				committee to which it was referred, or after such committee has been discharged
				from further consideration of the resolution.
							(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be highly privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
								(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. No amendment to, or motion to
				recommit, the resolution shall be in order. It shall not be in order to
				reconsider the vote by which a resolution is agreed to or disagreed to.
								(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
								(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
								(E)Except to the extent specifically provided
				in the preceding provisions of this subsection, consideration of a resolution
				in the House of Representatives shall be governed by the Rules of the House of
				Representatives applicable to other resolutions in similar
				circumstances.
								(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
							(1)The joint resolution of the other House
				shall not be referred to a committee.
							(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
								(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(B)the vote on final passage shall be on the
				joint resolution of the other House.
								(g)The enactment of a resolution of approval
				does not serve as a grant of statutory authority by Congress for a rule and
				does not cure any procedural defect in the making of a rule.
						(h)This section and section 803 are enacted by
				Congress—
							(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
							(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
							803.Congressional disapproval procedure for
				nonmajor rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
						(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
							(2)For purposes of this section, the term
				submission or publication date means the later of the date on which—
								(A)the Congress receives the report submitted
				under section 801(a)(1); or
								(B)the nonmajor rule is published in the
				Federal Register, if so published.
								(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
							(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
							(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
							(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
							(1)The joint resolution of the other House
				shall not be referred to a committee.
							(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
								(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(B)the vote on final passage shall be on the
				joint resolution of the other House.
								804.Definitions
						For purposes of this chapter—
							(1)The term Federal agency means
				any agency as that term is defined in section 551(1).
							(2)The term major rule means any
				rule that the Administrator of the Office of Information and Regulatory Affairs
				of the Office of Management and Budget finds has resulted in or is likely to
				result in—
								(A)an annual effect on the economy of
				$100,000,000 or more;
								(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
								(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets.
								(3)The term nonmajor rule means
				any rule that is not a major rule.
							(4)The term rule has the meaning
				given such term in section 551, except that such term does not include—
								(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
								(B)any rule relating to agency management or
				personnel; or
								(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
								805.Judicial reviewNo determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
					806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
					807.Effective date of certain rules
						Notwithstanding section 801—
							(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
							(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
							shall take effect at such time as
				the Federal agency promulgating the rule
				determines..
		
